September 14, 2007

Mr. Chester J. Makowski
Royston Rayzor Vickery & Williams, L.L.P.
1001 McKinney, Suite 1100
Houston, TX 77002

Mr. Anthony F. Constant
Constant Law Firm
4659 Everhart, Suite 106
Corpus Christi, TX 78411
Honorable Alex W. Gabert
Judge, 229th District Court
P.O. Box 726
Rio Grande City, TX 78582

RE:   Case Number:  07-0571
      Court of Appeals Number:  04-07-00301-CV
      Trial Court Number:  DC-06-74

Style:      IN RE  SATTERFIELD & PONTIKES CONSTRUCTION, INC.

Dear Counsel:

      Today the Supreme Court of Texas granted the Motion for Emergency Stay
and issued the enclosed  stay  order  in  the  above-referenced  case.   The
redrafted petition for writ of mandamus remains pending before this Court.
                       Sincerely,
                       [pic]
                       Blake A. Hawthorne, Clerk
                       by Claudia Jenks, Chief Deputy Clerk

|cc:|Mr. Rick Fancher      |
|   |Mr. Richard Reyna     |
|   |Mr. R. Patrick Wolter |
|   |Mr. Charles C. Webb   |
|   |Jr.                   |
|   |Mr. Douglas Martin    |
|   |Walla                 |
|   |Ms. Margery Huston    |
|   |Mr. Michael Bernard   |
|   |Gerstle               |
|   |Mr. Kevin D. Cullen   |
|   |Mr. David W. Medack   |
|   |Mr. Cornel W. Walker  |
|   |Ms. Stephanie O'Rourke|
|   |                      |
|   |Mr. Glenn A. Brown    |